—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered April 4, 1995, which denied plaintiffs motion to compel disclosure and granted defendant’s cross motion for a protective order, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered December 15, 1994, unanimously dismissed as academic, without costs.
We agree with the IAS Court that the matters as to which plaintiff seeks disclosure have no conceivable relevance to the issue of whether defendant deviated from good and accepted professional practice. Concur — Murphy, P. J., Rosenberger, Wallach and Asch, JJ.